Citation Nr: 1032956	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-21 021	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision rendered by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
returned to the RO in St Petersburg, Florida.

In December 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims folders.

When this claim was before the Board in February, it was remanded 
for additional development.  While the case was in remand status, 
the Veteran was granted a separate 10 percent rating for right 
radiculopathy.  The case has since been returned to the Board for 
appellate action.  


FINDING OF FACT

On August 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran's authorized representative that the Veteran desires to 
withdraw his appeal.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through his authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remains no allegation of 
error of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


